IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REASSIGNMENT OF JUDGES OF : No. 340 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF : Classification Docket
THE FIFTH JUDICIAL DISTRICT OF   :
PENNSYLVANIA                     :
                                 :

                                      ORDER

PER CURIAM:
             AND NOW, this 13th day of February, 2017, upon consideration of the

Petition of the Honorable Jeffrey A. Manning, President Judge of the Court of Common

Pleas of the Fifth Judicial District of Pennsylvania, for the reassignments of Judges to

divisions of the court, it is hereby ORDERED that the Petition is granted and the

following assignments are approved:


             Criminal Division

             The Honorable John A. Zottola

             Orphans Division

             The Honorable Michael E. McCarthy
             The Honorable Joseph K. Williams, III